TERRY, Associate Judge,
concurring:
I join in the opinion of the court. I write separately, however, to stress that our decision today is a»very narrow one, confined to the facts of this case. In particular, the validity of the trial court’s direction in its June 10 order that “respondent shall be placed only by order of the [court]” depends on the fact that DHS did not even attempt to execute the other provisions of that order. Whether any trial court has the power, as a general proposition, to include such a provision in a commitment order is—to me, at least—still an open question.